 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                            OAKLAND DIVISION
 6

 7     UNITED STATES OF AMERICA,                            Case No.: CR 19–0065 JST
 8                     Plaintiff,                           [PROPOSED] ORDER TO CONTINUE
                                                            STATUS DATE TO MAY 10, 2019
 9             v.
                                                            Court:           Courtroom 6, 2nd Floor
10     KEITH SWAIN,
11                     Defendant.
12

13          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status date for Defendant
14   Keith Swain scheduled for Friday, April 19, 2019 at 9:30 a.m. before Honorable Jon S. Tigar, is
15   hereby continued to Friday, May 10, 2019 at 9:30 a.m. for status.
16          IT IS FURTHER ORDERED that the time between April 19, 2019, and May 10, 2019, is
17   hereby excluded from the Speedy Trial Act, under 18 U.S.C. §3161(H)(7)(A) and (B)(iv), for
18   continuity of counsel and effective preparation taking into account due diligence. The Court finds
19   that the ends of justice served by the granting of the continuance outweigh the best interests of the
20   public and the defendant in a speedy and public trial. The time is needed to enable Mr. Swain to get
21   settled, defense counsel to meet with Mr. Swain to review discovery and answer his questions, and
22   government counsel to be present.
23
                    IT IS SO ORDERED.
24

25
      Dated:        April 16, 2019
26                                                          HON. JON S. TIGAR
                                                            United States District Judge
27

28

     [PROPOSED] ORDER RE: STATUS TO 5/10/19
     SWAIN, CR 19–0065 JST
                                                        1
